United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2873
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Michael Kelley

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                             Submitted: March 5, 2015
                              Filed: March 18, 2015
                                  [Unpublished]
                                  ____________

Before MURPHY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       Michael Kelley appeals his conviction and the sentences imposed by the
district court1 after he pleaded guilty to firearm and drug charges. His counsel has

      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
moved to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967). Kelley has filed a pro se supplemental brief. For the following reasons, we
affirm.

       Kelley’s written plea agreement contained a waiver of his right to appeal his
sentences, with certain exceptions. His pro se brief argues that the sentences imposed
were unreasonable because they were above the advisory Guidelines range. This
argument does not fall within any of the appeal-waiver exceptions. We conclude the
waiver is enforceable, because the record shows that Kelley entered into both the
waiver and the plea agreement knowingly and voluntarily, and we perceive no
miscarriage of justice that would result from enforcing the waiver. See United States
v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity and
applicability of appeal waiver); United States v. Andis, 333 F.3d 886, 889-92 (8th
Cir. 2003) (en banc) (where plea agreement and waiver were entered into knowingly
and voluntarily, and no miscarriage of justice would result, this court should enforce
appeal waiver as to any issues falling within its scope). Accordingly, we will not
consider this argument.

       Counsel’s Anders brief arguments, and Kelley’s pro se challenge to the court’s
calculation of his criminal history, however, fall within the appeal waiver’s
exceptions. Nevertheless, we conclude each fails. First, the district court was correct
to deny Kelley’s pro se motion to dismiss the indictment based on the Speedy Trial
Act because the number of countable days did not exceed that permitted under the
Act. See 18 U.S.C. § 3161(b) (indictment charging individual with commission of
offense shall be filed within 30 days from date of arrest), (c)(1) (in any case in which
plea of not guilty is entered, trial of defendant charged in indictment with commission
of offense shall commence within 70 days), (h) (enumerated periods excludable under
§ 3161 and § 3164); § 3164 (trial of detained person who is being held in detention
solely because he is awaiting trial shall commence not later than 90 days following



                                          -2-
beginning of continuous detention); United States v. Yerkes, 345 F.3d 558, 561 (8th
Cir. 2003) (standard of review).

       Second, the district court correctly determined that Kelley had three qualifying
convictions to be classified as an Armed Career Criminal (ACC). See 18 U.S.C.
§ 924(e) (ACC status applies to person who violates 18 U.S.C. § 922(g) and has three
previous convictions for violent felony or serious drug offense); United States v.
Urbina-Mejia, 450 F.3d 838, 839 (8th Cir. 2006) (court reviews district court’s factual
findings for clear error; government must prove disputed facts by preponderance of
evidence). Third, the court did not err in finding that Kelley “used or possessed” a
firearm in connection with a controlled substance offense, based on the undisputed
fact that he received the firearm in exchange for fentanyl. See United States v.
Washington, 528 F.3d 573, 574 (8th Cir. 2008) (per curiam) (defendant who traded
drugs for firearm possessed firearm “in connection with” the drug offense; concluding
Watson v. United States, 552 U.S. 74, 83 (2007), applied only where enhanced
sentence was based on “use” of firearm, not possession). Thus, the court correctly
calculated a Category VI criminal history. See U.S.S.G. § 4B1.4(c) (criminal history
category for ACC is Category VI if defendant used or possessed firearm in
connection with controlled substance offense).

      Upon independently reviewing the record in accordance with Penson v. Ohio,
488 U.S. 75, 80 (1988), we find no nonfrivolous issues outside the scope of the
appeal waiver. Accordingly, we affirm the judgment of the district court. As for
counsel’s motion to withdraw, we conclude that allowing counsel to withdraw at this
time would not be consistent with the Eighth Circuit’s 1994 Amendment to Part V of
the Plan to Implement The Criminal Justice Act of 1964. We therefore deny
counsel’s motion to withdraw as premature, without prejudice to counsel refiling the
motion upon fulfilling the duties set forth in the Amendment.
                       ______________________________



                                         -3-